ICJ_124_TerritorialDispute_NIC_COL_2008-02-11_ORD_01_NA_00_FR.txt.       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE TERRITORIAL
      AND MARITIME DISPUTE
        (NICARAGUA v. COLOMBIA)


       ORDER OF 11 FEBRUARY 2008




             2008
      COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFÉREND
    TERRITORIAL ET MARITIME
        (NICARAGUA c. COLOMBIE)


     ORDONNANCE DU 11 FE
                       u VRIER 2008

                           Official citation :
     Territorial and Maritime Dispute (Nicaragua v. Colombia),
        Order of 11 February 2008, I.C.J. Reports 2008, p. 3




                       Mode officiel de citation :
      Différend territorial et maritime (Nicaragua c. Colombie),
       ordonnance du 11 février 2008, C.I.J. Recueil 2008, p. 3




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-071043-5
                                            No de vente :   934

                          11 FEBRUARY 2008

                                  ORDER




TERRITORIAL AND MARITIME DISPUTE
     (NICARAGUA v. COLOMBIA)




DIFFÉREND TERRITORIAL ET MARITIME
     (NICARAGUA c. COLOMBIE)




                               11 FE
                                   u VRIER 2008

                               ORDONNANCE

                                                                          3




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2008                                          2008
                                                                                11 février
                                                                               Rôle général
                              11 février 2008                                    no 124



   AFFAIRE DU DIFFE
                  u REND TERRITORIAL
             ET MARITIME
                    (NICARAGUA c. COLOMBIE)




                            ORDONNANCE


  Le président de la Cour internationale de Justice,
  Vu l’article 48 du Statut de la Cour et les articles 31, 44, paragraphe 4,
45, paragraphe 1, et 79, paragraphe 9, de son Règlement,

   Vu la requête enregistrée au Greffe de la Cour le 6 décembre 2001, par
laquelle la République du Nicaragua a introduit une instance contre la
République de Colombie au sujet d’un différend concernant « un en-
semble de questions juridiques interdépendantes en matière de titres terri-
toriaux et de délimitation maritime, qui demeurent en suspens entre la
République du Nicaragua et la République de Colombie »,
   Vu l’ordonnance en date du 26 février 2002, par laquelle la Cour a
notamment fixé au 28 juin 2004 la date d’expiration du délai pour le
dépôt du contre-mémoire de la République de Colombie,
   Vu les exceptions préliminaires à la compétence de la Cour qui ont été
soulevées par le Gouvernement de la République de Colombie le
21 juillet 2003 dans le délai prescrit au paragraphe 1 de l’article 79 du
Règlement, tel qu’amendé le 5 décembre 2000 avec effet à compter du
1er février 2001 ;
   Considérant que la Cour, par son arrêt en date du 13 décembre 2007,
a déclaré qu’elle avait compétence, sur la base de l’article XXXI du pacte
de Bogotá, pour statuer sur le différend relatif à la souveraineté sur les
formations maritimes revendiquées par les Parties, autres que les îles de

                                                                          4

           DIFFÉREND TERRITORIAL ET MARITIME (ORD. 11 II 08)                  4

San Andrés, Providencia et Santa Catalina, ainsi que sur le différend rela-
tif à la délimitation maritime entre les Parties ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 11 février 2008, l’agent de la Répu-
blique de Colombie a sollicité un délai de neuf mois, à compter de la date
de ladite réunion, pour le dépôt du contre-mémoire de son gouvernement ;
et que l’agent de la République du Nicaragua a indiqué que son gouver-
nement n’avait pas d’objection à ce qu’il soit accédé à cette demande ;
   Compte tenu de l’accord des Parties,

  Fixe au 11 novembre 2008 la date d’expiration du délai pour le dépôt
du contre-mémoire de la République de Colombie ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze février deux mille huit, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Nicara-
gua et au Gouvernement de la République de Colombie.


                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

